OPINION ON STATE’S PETITION FOR DISCRETIONARY REVIEW
PER CURIAM.
Vernon Walter Roberts, henceforth appellant, was convicted by a jury of the offense of murder. The trial judge assessed appellant’s punishment, enhanced with one prior felony conviction, at 62 years’ confinement in the Department of Corrections.
On direct appeal, the Second Court of Appeals reversed the trial court’s judgment of conviction after finding that the trial court erred in refusing to give the jury appellant’s requested intructions on the lesser included offenses of involuntary manslaughter and criminally negligent homicide. See Roberts v. State, 682 S.W.2d 438 (Tex.App.-2nd 1984).
We granted the State’s petition for discretionary review in order to make the determination whether the court of appeals correctly reversed the trial court’s judgment of conviction for the above reasons.
We now find after careful review of the record, the briefs of the parties, and the opinion of the court of appeals that the State’s petition for discretionary review was improvidently granted.
Accordingly, the State’s petition for discretionary review is ordered dismissed. Also see Sheffield v. State, 650 S.W.2d 813 (Tex.Cr.App.1983).